In an action against an insurer, based upon its alleged failure to take reasonable steps to effectuate the settlement of a claim, defendant appeals from an order of the Supreme Court, Westchester County, dated December 3, 1974, which denied its motion for summary judgment. Order affirmed, with $20 costs and disbursements. The affidavits submitted in support of the motion could have been submitted at the time of defendant’s first motion for summary judgment. The portions of the deposition of the plaintiff’s testator, included in the affidavit of defendant’s claims manager, presents no truly new factual material. We discourage "successive motions for summary judgment, each based upon new factual assertions and proofs which were available to the movant from the outset” (Powell v Trans-Auto Systems, 32 AD2d 650). Rabin, Acting P. J., Hopkins, Latham, Christ and Shapiro, JJ., concur.